Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 09/01/2022. Currently, claims 1-20 are pending in the application. Claims 7-20 are withdrawn from Consideration.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saxler et al (US 20080220555 A1).

Regarding claim 1, Figure 3 of Saxler discloses a high electron mobility (HEMT) semiconductor structure, comprising: 
a substrate (12, [0090]); 
a GaN layer (52+60A+54A+60B+54B, [0093]) above the substrate; 
a first threading dislocation density (TDD) reducing structure (60A+60B, [0064] and [0094]) above the substrate including one or more tensile layers in the GaN layer; and 
a polarization layer above the GaN layer (54C, [0093]).

Regarding claim 2, Figure 3 of Saxler discloses that the HEMT semiconductor structure of claim 1, further comprising a second TDD reducing structure (20, [0059]-[0061]) above the substrate that includes a plurality of layers of materials (graded AlGaN, please also see Figure 1A).

Regarding claim 3, Figure 3 of Saxler discloses that the HEMT semiconductor structure of claim 2, wherein the plurality layers of materials include respective layers of AlGaN that have respective percentages of AlGaN (graded AlGaN, please also see Figure 1A).



Regarding claim 4, Figure 3 of Saxler discloses that the HEMT semiconductor structure of claim 2, wherein the plurality layers of materials (in layer 20) include respective layers of AlGaN that have respective thicknesses ([0062]).

Regarding claim 5, Figure 3 of Saxler discloses that the HEMT semiconductor structure of claim 1, wherein an AlN layer (14, [0062]) is above the top surface of the substrate (12).

Regarding claim 6, Figure 3 of Saxler discloses that the HEMT semiconductor structure of claim 1, wherein the substrate (12) is formed from silicon ([0046]).



Response to Arguments

Applicant's arguments filed on 09/01/2022 have been fully considered but they are not persuasive. 

Applicant’s main argument regarding claim 1 includes: Figure 3 of Saxler does not teach the limitation of “a first threading dislocation density (TDD) reducing structure above the substrate including one or more tensile layers in the GaN layer” because layers  (60A, 60B or 60C) ([0064] and [0094]) of Saxler are relaxed layer, not tensile layers.


In response, the Examiner respectfully points out that “A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention, MPEP § 2141.02. Figure 3 of Saxler teaches that the layers 60A-C (claimed threading dislocation density (TDD) reducing structure)  reduce  tensile stress in layers 54A/54B which are  included in the GaN layer (52+60A+54A+60B+54B) ([0093] and [0095]). 
Thus, Figure 3 of Saxler teaches a first threading dislocation density (TDD) reducing structure (60A-C) above the substrate including one or more tensile layers (54) in the GaN layer (52+60A+54A+60B+54B) ([0093] and [0095]), wherein the claim does not require that the threading dislocation density reducing structure (60A, 60B or 60C) to be the tensile layer. 


Examiner Notes

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v. BiocraftLabs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813